The authority of the legislature in the exercise of the police power to require owners of buildings to make any improvement essential to the protection of the lives of individuals employed therein is well established, and the wisdom of such legislation cannot be seriously questioned.
In this case we are concerned only with the provisions of the act of the legislature found in the charter of the *Page 418 
city of New York, and the ordinances of the city adopted pursuant to such legislation.
The order in this proceeding, for a violation of which defendant has been convicted of a penal offense, purported to have been made under subdivision 3 of section 775 of the charter as amended by chapter 899, Laws of 1911, which empowered the fire commissioner to:
"(3) Require, in writing, the installation, as prescribed byany law or ordinance, in any building, structure or enclosure of automatic or other fire alarm system or fire extinguishing equipment and the maintenance and repair thereof, or the construction, as prescribed by any law or ordinance, of adequate and safe means of exit."
The authority thus conferred upon the fire commissioner by the section quoted was not unlimited in scope, but merely authorized him to require compliance by the owner of the building with the terms of any law or ordinance, which provided:
(1) The installation of a fire alarm system;
(2) A fire extinguishing equipment and the maintenance and repair thereof;
(3) The construction as prescribed by any law or ordinance of adequate and safe means of exit.
The order of the commissioner required defendant to install an automatic sprinkler system in his building.
The authority of the commissioner must be justified, if at all, upon the existence of a law or ordinance authorizing him to require the installation of a fire extinguishing equipment.
An examination of the charter of the city of New York discloses that section 762 (Laws of 1897, chapter 378) was entitled "Lights, precautions against fire and use of aisles in places of amusement." The section provided first with reference to protection by globes of glass covering up lights, and then followed:
"The owners and proprietors of all manufactories, hotels, tenement houses, apartment houses, office buildings, *Page 419 
boarding and lodging houses, warehouses, stores and offices, theatres and music halls * * * hospitals and asylums, and of the public schools and other public buildings, churches and other places where large numbers of persons are congregated for purposes of worship, instruction or amusement shall provide such means of communicating alarms of fire, accident or danger, to the police and fire departments, respectively, as the fire commissioner or police board may direct, and shall also providesuch fire hose, fire extinguishers, buckets, axes, fire hooks,fire doors and other means of preventing and extinguishing firesas said fire commissioner may direct."
A willful neglect or refusal to comply with the provisions of the sections quoted was by section 773 of the charter made a misdemeanor.
Immediately after the enactment of subdivision 3 of section 775, quoted above, the board of aldermen of the city of New York enacted an ordinance entitled "An ordinance to regulate the use of aisles and passageways in places of amusements (changing section 762 of the Greater New York Charter)." Section 1 provided: "Section 762 of the Greater New York Charter is herebyrepealed and the following ordinance enacted in lieu thereof." Then follow the provisions of section 762 with additions thereto having reference only to places of amusement.
It is unnecessary to devote time to a discussion of the lack of power in the board of aldermen of the city of New York to repeal an act of the legislature of the state. For the purposes of this appeal we may consider section 762 of the charter and the ordinances referred to in full force and effect and by the application to them of well-established principles of law the conclusion follows that the law or ordinances did not empower the fire commissioner to require the installation of an automatic fire sprinkler system in the premises of defendant. *Page 420 
An examination of section 762 and ordinances discloses the persons against whom the same is directed, namely, the owners and proprietors of the buildings specified in said section and ordinances. It is argued, and was so determined by the Appellate Division, that the words "and other means of preventing and extinguishing fires as said fire commissioner may direct" were sufficient to justify the order made by the fire commissioner in this case. That conclusion seems to me inconsistent with the decision of Lantry v. Mede (127 App. Div. 557; affd. by this court, 194 N.Y. 544).
A rule common to the construction of statutes, that where two or more words of analogous meaning are coupled together they are presumed to be used in their cognate sense, express the same relations, and give color and expression to each other, must be applied to the statute and ordinance under consideration; therefore, the language quoted which is general in its terms must be limited by the more specific language preceding the same and with which it is associated, and held only to comprehend "means" of a character such as the words preceding specified.
To give to the section and ordinances the construction claimed for, would authorize the fire commissioner to require the installation of any "means" specified by him for extinguishing fires in the buildings specified in the section, including churches, stores, offices, boarding houses, lodging houses, and all other buildings referred to in the section, and would confer upon the fire commissioner unlimited power as to the character of the means for preventing or extinguishing fires. He might, in his discretion, require an automatic sprinkling system in every church, boarding house and building described in the section. He might require that certain of the churches and buildings specified should maintain a fire steamer for the purpose of extinguishing fires if the language used is to be given the broad construction claimed for it. He *Page 421 
might to-day require the installation of an automatic sprinkler system at large expense and one year later condemn it and order an improved system installed. The words "and other means of preventing and extinguishing fires as said fire commissioner may direct" must be read in connection with the words preceding, "fire hose, fire extinguishers, buckets, axes, fire hooks," etc., and held to be limited to such means as the specified means preceding the language used in the section imply, (Lewis' Sutherland's St. Const. [2d ed.] vol. 2, p. 814; Burks v.Bosso, 180 N.Y. 341; Matter of Robinson, 203 N.Y. 380, 386, and cases cited.)
The order and judgment should be reversed.
WERNER, CHASE and MILLER, JJ., concur with CUDDEBACK, J.; WILLARD BARTLETT, Ch. J., and COLLIN, J., concur with HOGAN, J.
Judgment of conviction affirmed.